Citation Nr: 0504560	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  94-32 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder manifested by pain radiating to the lower 
extremities.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
chronic cluster headaches.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1978 to 
September 1991, with an additional nine years and two months 
prior active service, the specific dates of which are not 
verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The lengthy procedural posture of this 
case is set forth in the Board's April 1996 and September 
2000 decisions and remands.  The issues ripe for appellate 
review are as listed on the title page of this document.  

In October 2004, the appellant testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
VA must provide notice of required information and evidence 
not previously provided that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004).  VA must also make reasonable efforts to 
assist in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

With respect to the claim of service connection for a lumbar 
spine disorder, the Board's September 2000 remand directed 
that a VA examination be conducted to determine the nature 
and etiology of any such disorder.  An examination of March 
2001 found no current disorder, though it is apparent from 
the examination report that the examiner did not have access 
to the claims file in conjunction with the examination, which 
had been mandated by the remand directives.  Thus, the 
examination conclusions cannot be evaluated in light of other 
evidence in the claims file showing a current back disorder 
and low back symptomatology in the service medical records.  
In contrast, a VA examination in January 2004 found lumbar 
spine strain, yet failed to indicate the etiology of that 
disorder.  For these reasons, a further complete VA 
examination is required, as discussed below.  

With respect to the claim of service connection for a sleep 
disorder, the Board's September 2000 remand directed the RO 
inform the appellant of the evidence that would make his 
claim well grounded, specifically the need for a medical 
opinion as to the relationship between any sleep disorder and 
his service.  The VCAA eliminated the well-grounded-claim 
requirement.  Moreover, VA has a duty to schedule the 
appellant for an examination when necessary to substantiate 
the claim, as when a medical opinion is required to establish 
the etiology of a claimed disorder.  The VA examination of 
November 2002 had access to the claims file and revealed a 
diagnosis of sleep apnea status post 
uvulopalatopharyngoplasty and septoplasty currently using 
continuous positive air pressure, for which he had been 
seeing a VA pulmonologist.  The examiner did not provide an 
opinion as to the etiology of the diagnosed sleep apnea.  For 
these reasons, a further complete VA examination is required, 
as discussed below.  

As for the claim for an evaluation in excess of 30 percent 
for chronic cluster headaches, the Board's September 2000 
remand ordered a VA neurological examination to determine the 
severity of the disability.  The VA examination of November 
2002 indicated the claims file was reviewed and contained an 
opinion that the cluster headaches were not more prolonged or 
prostrating than earlier examinations showed, though no 
current information from the appellant's private physician 
(Dr. Richard Allen) was available.  The examiner suggested 
that review of current information from Dr. Allen was 
necessary to properly evaluate the severity of the 
disability.  Records from Dr. Allen are of record through May 
1998, and the more current records should be obtained from 
him.  As the VA opinion is contingent on knowledge of the 
contents of these private medical records, this claim is 
remanded as well.  

Finally, at his hearing in October 2004, the appellant 
reported he was treated by a private neurologist, Dr. Robert 
Evans, for headaches; by a Dr. Elton for sleep apnea; and at 
the emergency room of Troy Regional Medical Center for 
headaches.  The records of this treatment are not of record.  
On remand, the RO should obtain, with necessary 
authorization, copies of all clinical, hospital, and 
emergency room records pertinent to the treatment of the 
appellant's low back disorder, sleep disorder, and chronic 
cluster headaches.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  After obtaining any necessary release 
from the appellant, obtain from the 
health care providers he discussed in his 
October 2004 hearing - from the private 
physicians, Drs. Evans and Elton, and 
from the Troy Regional Medical Center - 
copies of all clinical, hospital, and 
emergency room records pertinent to the 
treatment of the appellant's low back 
disorder, sleep disorder, and chronic 
cluster headaches.  Associate all 
documents obtained with the claims file.  

3.  After obtaining any necessary release 
from the appellant, obtain from Dr. 
Richard Allen copies of all clinical and 
hospital records pertinent to the 
treatment of the appellant's low back 
disorder, sleep disorder, and chronic 
cluster headaches, since May 1998.  
Associate all documents obtained with the 
claims file.  

4.  After completion of all action 
required in compliance with paragraphs 
(1) to (3), then schedule the appellant 
for the following VA examinations:  

a.  Schedule the appellant for a VA 
examination by an appropriate VA 
physician to determine the nature and 
etiology of the appellant's claimed low 
back disorder.  Send the claims folder to 
the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician - based on 
review of the evidence of record, the 
results of appropriate medical tests or 
other procedures deemed required to 
accurately assess a diagnosis, and using 
her or his professional expertise - to 
(1) describe the exact nature of any low 
back disorder, and (2) opine whether it 
is at least as likely as not that the 
disorder(s) found are etiologically 
related to the symptomatology described 
in the service medical records.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

b.  Schedule the appellant for a VA 
examination to determine the nature and 
etiology of the appellant's claimed sleep 
disorder.  Send the claims folder to the 
physician for review; the report written 
by the physician should specifically 
state that such a review was conducted.  
Ask the physician - based on review of 
the evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to (1) describe 
the exact nature of the sleep disorder, 
and (2) opine whether it is at least as 
likely as not that the disorder(s) found 
are etiologically related to any findings 
described in the service medical records.  
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  A complete rationale should be given 
for all opinions and conclusions 
expressed.  All indicated tests should be 
conducted and all medical reports should 
be incorporated into the examination and 
associated with the claims file.  

c.  Arrange for the claims file to 
be reviewed by an appropriate VA 
physician to determine the nature and 
severity of the appellant's service-
connected chronic cluster headaches.  
Send the claims folder to the physician 
for review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
physician - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to describe the 
exact symptomatology associated with the 
cluster headaches, including the nature, 
length, and frequency of any prostrating 
attacks, nature of the sleep disorder, 
and their effect on his economic 
adaptability.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated 
tests should be conducted and all medical 
reports should be incorporated into the 
examination and associated with the 
claims file.  

5.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



